Mr. Chief Justice Chase
delivered the opinion of the court.
The object of the writ in the territorial court was to subject certain property to the satisfaction of certain judgments. The bill of the complainants, now appellants, was dismissed, and they now prosecute this appeal for the reversal of that decree.
The judgments set up by the complainants were several, and neither of them was for an amount exceeding two thousand dollars; and it was decided at the last term in the case of Seaver v. Bigelows, 5 Wall. 208, that several judgments severally held by different complainants who unite in the prosecution of a creditors’ bill cannot be added together in order to make the amount exceeding two thousand dollars, which is necessary in order to enable the court to take appellate jurisdiction.
The appeal must therefore be

Dismissed for want of jurisdiction.